Case 2:17-cv-00098-GJQ-MV ECF No. 49 filed 05/26/20 PageID.329 Page 1 of 19



                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           NORTHERN DIVISION


ALBERT REGINALD ROBINSON #602273,                          Case No. 2:17-cv-00098

                   Plaintiff,                              Hon. Gordon J. Quist
                                                           U.S. District Judge
      v.

UNKNOWN KILLIPS, et al.,

                   Defendants.
                                   /

                      REPORT AND RECOMMENDATION

      I. Introduction

      This is a civil rights action brought by state prisoner Albert Reginald Robinson

pursuant to 42 U.S.C. § 1983. Robinson says that while he was confined at the

Chippewa Correctional Facility, Defendants retaliated against him, in violation of the

First Amendment, and denied him equal protection of the law, in violation of the

Fourteenth Amendment.

      After Robinson filed his complaint in May of 2017, the Court issued an opinion

and judgment on November 28, 2017, dismissing the case. (ECF No. 5.) Robinson

appealed the judgment to the Sixth Circuit Court of Appeals. On September 11, 2018,

the Sixth Circuit partially vacated the judgment and remanded Robinson’s retaliation

and equal protection claims. (ECF No. 18.)

      Robinson alleges that he was denied pay while working for URF’s small yard

crew during the pay period that began on May 19, 2016, and ended on June 18, 2016.



                                          1
Case 2:17-cv-00098-GJQ-MV ECF No. 49 filed 05/26/20 PageID.330 Page 2 of 19



(ECF No. 1, PageID.4.) Specifically, Robinson says Defendant Paul Killips paid him

for only 24 days when he worked 26 days for Defendant Killips. Robinson says that

he spoke to Killips several times after the end of the pay period to obtain pay for the

days for which he had not received pay. (Id.) Robinson alleged that he filed a

grievance on Killips on June 20, 2016. (Id.) Robinson alleged that, on June 21, Killips

told Robinson, “if you file a grievance I’ll give you a ticket for being out of place when

you try to check-in for overtime.” (Id.) Robinson said he had been working overtime

since 2014. (Id., PageID.5.)

      Robinson then alleges that Defendant Thompson interviewed him on the

grievance on July 4, 2016. (Id.) Robinson says that Thompson said, “you want to file

grievances I’ll make sure to take more money from your pay” and “no overtime.” (Id.)

      Robinson also alleges that Killips told him on July 10, 17 and 26, 2016, that he

would receive no more overtime. (Id.)

      Finally, Robinson asserts that his rights under the equal protection clause of

the Fourteenth Amendment were violated because Inmate Pelton, who is white, was

allowed to work over-time “around the month of June 2016.” (Id., PageID.6.)

      Defendants Killips and Thompson filed a motion for summary judgment. They

assert that Robinson has failed to exhaust his administrative remedies. (ECF No.

41.) Robinson has responded, and Defendants have replied. (ECF Nos. 43, 45.)

      The undersigned has reviewed the pleadings and associated documents and

respectfully recommends that the Court grant Defendants’ motion for summary

judgment and dismiss the complaint against them.



                                            2
Case 2:17-cv-00098-GJQ-MV ECF No. 49 filed 05/26/20 PageID.331 Page 3 of 19



      III. Summary Judgment Standard

      Summary judgment is appropriate when the record reveals that there are no

genuine issues as to any material fact in dispute and the moving party is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56; Kocak v. Comty. Health Partners of

Ohio, Inc., 400 F.3d 466, 468 (6th Cir. 2005). The standard for determining whether

summary judgment is appropriate is “whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one

party must prevail as a matter of law.” State Farm Fire & Cas. Co. v. McGowan, 421

F.3d 433, 436 (6th Cir. 2005) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

251-52 (1986)). The court must consider all pleadings, depositions, affidavits, and

admissions on file, and draw all justifiable inferences in favor of the party opposing

the motion. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986).

      IV. Exhaustion of Administrative Remedies

      A prisoner’s failure to exhaust his administrative remedies is an affirmative

defense, which Defendants have the burden to plead and prove. Jones v. Bock, 549

U.S. 199, 212-16 (2007). “[W]here the moving party has the burden -- the plaintiff on

a claim for relief or the defendant on an affirmative defense -- his showing must be

sufficient for the court to hold that no reasonable trier of fact could find other than

for the moving party.” Calderone v. United States, 799 F.2d 254, 259 (6th Cir. 1986).

The Sixth Circuit has repeatedly emphasized that the party with the burden of proof

“must show the record contains evidence satisfying the burden of persuasion and that



                                          3
Case 2:17-cv-00098-GJQ-MV ECF No. 49 filed 05/26/20 PageID.332 Page 4 of 19



the evidence is so powerful that no reasonable jury would be free to disbelieve it.”

Cockrel v. Shelby Cnty. Sch. Dist., 270 F.3d 1036, 1056 (6th Cir. 2001). Accordingly,

summary judgment in favor of the party with the burden of persuasion “is

inappropriate when the evidence is susceptible of different interpretations or

inferences by the trier of fact.” Hunt v. Cromartie, 526 U.S. 541, 553 (1999).

      Pursuant to the applicable portion of the Prison Litigation Reform Act (PLRA),

42 U.S.C. § 1997e(a), a prisoner bringing an action with respect to prison conditions

under 42 U.S.C. § 1983 must exhaust his available administrative remedies. Porter

v. Nussle, 534 U.S. 516, 532 (2002); Booth v. Churner, 532 U.S. 731, 733 (2001). A

prisoner must first exhaust available administrative remedies, even if the prisoner

may not be able to obtain the specific type of relief he seeks in the state administrative

process. Porter, 534 U.S. at 520; Booth, 532 U.S. at 741; Knuckles El v. Toombs, 215

F.3d 640, 642 (6th Cir. 2000); Freeman v. Francis, 196 F.3d 641, 643 (6th Cir. 1999).

In order to properly exhaust administrative remedies, prisoners must complete the

administrative review process in accordance with the deadlines and other applicable

procedural rules. Jones, 549 U.S. at 218-19; Woodford v. Ngo, 548 U.S. 81, 90-91

(2006).   “Compliance with prison grievance procedures, therefore, is all that is

required by the PLRA to ‘properly exhaust.’” Jones, 549 U.S. at 218-19. In rare

circumstances, the grievance process will be considered unavailable where officers

are unable or consistently unwilling to provide relief, where the exhaustion

procedures may provide relief, but no ordinary prisoner can navigate it, or “where

prison administrators thwart inmates from taking advantage of a grievance process



                                            4
Case 2:17-cv-00098-GJQ-MV ECF No. 49 filed 05/26/20 PageID.333 Page 5 of 19



through machination, misrepresentation, or intimidation.” Ross v. Blake, 578 U.S.

___, 136 S.Ct. 1850, 1859-60 (2016).

      “Beyond doubt, Congress enacted [Section] 1997e(a) to reduce the quantity and

improve the quality of prisoner suits.” Porter, 534 U.S. at 524. In the Court’s view,

this objective was achieved in three ways. First, the exhaustion requirement

“afforded corrections officials time and opportunity to address complaints internally

before allowing the initiation of a federal case.” Id. at 525. Second, “the internal

review might ‘filter out some frivolous claims.’” Id. (quoting Booth, 532 U.S. at

737). And third, “adjudication could be facilitated by an administrative record that

clarifies the contours of the controversy.” Id. When institutions are provided

adequate notice as required under the PLRA, the opportunity to address the claims

internally furthers the additional goals of limiting judicial interference with prison

administration. Baker v. Vanderark, 2007 U.S. Dist. LEXIS 81101 at *12.

      Michigan Dept. of Corrections (MDOC) Policy Directive 03.02.130 (effective on

July 9, 2007, superseded on March 18, 2019), sets forth the applicable grievance

procedures for prisoners in MDOC custody at the time relevant to this complaint.

Inmates must first attempt to resolve a problem orally within two business days of

becoming aware of the grievable issue, unless prevented by circumstances beyond his

or her control. Id. at ¶ P. If oral resolution is unsuccessful, the inmate may proceed

to Step I of the grievance process and submit a completed grievance form within five

business days of the attempted oral resolution. Id. at ¶¶ P, V. The inmate submits

the grievance to a designated grievance coordinator, who assigns it to a respondent.



                                          5
Case 2:17-cv-00098-GJQ-MV ECF No. 49 filed 05/26/20 PageID.334 Page 6 of 19



Id. at ¶ V. The Policy Directive also provides the following directions for completing

grievance forms: “The issues should be stated briefly but concisely. Information

provided is to be limited to the facts involving the issue being grieved (i.e., who, what,

when, where, why, how). Dates, times, places and names of all those involved in the

issue being grieved are to be included.” Id. at ¶ R (emphasis in original).

      If the inmate is dissatisfied with the Step I response, or does not receive a

timely response, he may appeal to Step II by obtaining an appeal form within ten

business days of the response, or if no response was received, within ten days after

the response was due. MDOC Policy Directive 03.02.130 at ¶¶ T, BB. The respondent

at Step II is designated by the policy, e.g., the regional health administrator for

medical care grievances. Id. at ¶ DD.

      If the inmate is still dissatisfied with the Step II response, or does not receive

a timely Step II response, he may appeal to Step III using the same appeal form. Id.

at ¶¶ T, FF. The Step III form shall be sent within ten business days after receiving

the Step II response, or if no Step II response was received, within ten business days

after the date the Step II response was due. Id. at ¶¶ T, FF. The Grievance and

Appeals Section is the respondent for Step III grievances on behalf of the MDOC

director. Id. at ¶ GG.

      “The total grievance process from the point of filing a Step I grievance to

providing a Step III response shall generally be completed within 120 calendar days

unless an extension has been approved.” Id. at ¶ S.




                                            6
Case 2:17-cv-00098-GJQ-MV ECF No. 49 filed 05/26/20 PageID.335 Page 7 of 19



      In addition, the grievance policy provides that, where the grievance alleges

conduct that falls under the jurisdiction of the Internal Affairs Division pursuant to

Policy Directive 01.01.140, the prisoner may file his Step I grievance directly with the

inspector of the institution in which the prisoner is housed, instead of with the

grievance coordinator, as set forth in ¶ W of Policy Directive 03.02.130. Id. at ¶ R.

In such instances, the grievance must be filed within the time limits prescribed for

filing grievances at Step I. Id. Regardless of whether the grievance is filed with the

grievance coordinator or the inspector, the grievance will be referred to the Internal

Affairs Division for review and will be investigated in accordance with MDOC Policy

Directive 01.01.140. The prisoner will be promptly notified that an extension of time

is needed to investigate the grievance. Id.

      Where the grievance procedures are not available because the issue presented

is non-grievable, exhaustion of prison grievance procedures is not required. It is well-

established that a prisoner “cannot be required to exhaust administrative remedies

regarding non-grievable issues.” Figel v. Bouchard, 89 F. App’x 970, 971 (6th Cir.

2004); Mays v. Kentucky Dept. of Corrections, 2018 WL 4603153, at *3 (W.D. Ky. Sept.

25, 2018) (“It is beyond debate that an inmate cannot be required to exhaust

administrative remedies regarding non-grievable issues.”); Reeves v. Hobbs, 2013 WL

5462147 (W.D. Ark. Sept. 3, 2013) (“Defendants cannot treat a complaint as non-

grievable, and therefore not subject to the grievance procedure, and then turn around

and maintain the claim fails because [the plaintiff] failed to follow the grievance




                                           7
    Case 2:17-cv-00098-GJQ-MV ECF No. 49 filed 05/26/20 PageID.336 Page 8 of 19



procedure. As the well known proverb states, they cannot have their cake and eat it

too.”).

          However, where other administrative remedies are available, the prisoner is

required to exhaust those available remedies prior to filing a federal lawsuit. For

example, where an inmate claims that he received a retaliatory false misconduct,

whether a Class I misconduct or a Class II or III misconduct 1, the inmate must first

raise the issue during the Misconduct Hearing. Siggers v. Campbell, 652 F.3d 681,

693-94. If the inmate is claiming to have received a retaliatory Class I misconduct,

he or she must then must “file a motion or application for rehearing [of his misconduct

conviction] in order to exhaust his or her administrative remedies before seeking

judicial review of the final decision or order.” Mich. Comp. Laws § 791.255(1); see also

Siggers, 652 F.3d at 693-94. Alternatively, if the inmate is claiming to have received

a retaliatory Class II or III misconduct, he or she must file an appeal based on

retaliation. MDOC PD 03.03.105 ¶¶ UUU-XXX; see also Jones v. Heyns, 2014 U.S.

Dist. LEXIS 55712 at *13-17 (W.D. Mich. Jan. 28, 2014).

          When prison officials waive enforcement of these procedural rules and instead

consider a non-exhausted claim on its merits, a prisoner’s failure to comply with those




1  Violations of written rules within the MDOC are classified as either Class I, Class
II or Class III misconducts. Class I consists of the most severe violations, and Class
III consists of the least severe. While Class I misconducts are considered “major”
misconducts and are “subject to all hearing requirements set forth in MCL 791.252”,
Class II and III misconducts are considered “minor” misconducts and are “subject to
all requirements currently set forth in Department Administrative Rules and policy
directives for ‘minor’ misconducts.” MDOC Policy Directive (PD) 03.03.103 ¶ B (eff.
date 07/01/18).
                                            8
    Case 2:17-cv-00098-GJQ-MV ECF No. 49 filed 05/26/20 PageID.337 Page 9 of 19



rules will not bar that prisoner’s subsequent federal lawsuit.               Reed-Bey v.

Pramstaller, 603 F.3d 322, 325 (6th Cir. 2010). The Sixth Circuit has explained:

         [A] prisoner ordinarily does not comply with MDOCPD 130—and
         therefore does not exhaust his administrative remedies under the
         PLRA—when he does not specify the names of each person from whom
         he seeks relief. See Reed-Bey v. Pramstaller, 603 F.3d 322, 324-25 (6th
         Cir. 2010) (“Requiring inmates to exhaust prison remedies in the
         manner the State provides—by, say, identifying all relevant
         defendants—not only furthers [the PLRA’s] objectives, but it also
         prevents inmates from undermining these goals by intentionally
         defaulting their claims at each step of the grievance process, prompting
         unnecessary and wasteful federal litigation process.”). An exception to
         this rule is that prison officials waive any procedural irregularities in a
         grievance when they nonetheless address the grievance on the merits.
         See id. at 325. We have also explained that the purpose of the PLRA’s
         exhaustion requirement “is to allow prison officials ‘a fair opportunity’
         to address grievances on the merits to correct prison errors that can and
         should be corrected to create an administrative record for those disputes
         that eventually end up in court.” Id. at 324.

Mattox v. Edelman, 851 F.3d 583, 590-91 (6th Cir. 2017). 2

         V. Plaintiff’s Claims

         Plaintiff’s allegations are summarized in the table below.

             Claim                      Defendant              Date or Date Range of
                                                                     Incident(s)
    Retaliation: denial of      Killips and Thompson.         July of 2016.
    overtime work after
    pursing a grievance.
    (ECF No. 1, PageID.4-6; ,
    8; ECF No. 18,
    PageID.95.)
    Equal protection:           Killips and Thompson.         May to July of 2016.
    refusing to pay and


2  In Mattox, the Sixth Circuit held that a prisoner may only exhaust a claim “where
he notifies the relevant prison . . . staff” regarding the specific factual claim “giving
the prison staff a fair chance to remedy a prisoner’s complaints.” Id. at 596. For
example, grieving a doctor about his failure to give cardiac catheterization failed to
grieve the claim that the doctor erred by not prescribing Ranexa.
                                             9
Case 2:17-cv-00098-GJQ-MV ECF No. 49 filed 05/26/20 PageID.338 Page 10 of 19



          Claim                    Defendant         Date or Date Range of
                                                          Incident(s)
 provide overtime work
 while a white co-worker
 received overtime pay.
 (ECF No. 1, PageID.6, 8;
 ECF No. 18, PageID.94.)


      VI. Grievance URF-16-06-2387-02c

      Records provided by Defendants indicate that Robinson pursued eleven

grievances through Step III of the MDOC grievance process while at URF between

May and August of 2016.       (ECF No.42-2, PageID.249-252.)    However, only

Grievance URF-16-06-2387-02c appears to be relevant here.

      Robinson’s Step I grievance is shown below.




(Id., PageID.294.)




                                       10
Case 2:17-cv-00098-GJQ-MV ECF No. 49 filed 05/26/20 PageID.339 Page 11 of 19



      In this grievance, Robinson named Defendant Killips at Step I with an incident

date of June 19, 2016. Robinson complains that Killips had failed to pay him for each

day that he worked during the pay period. The pay issue appears to be the primary

issue raised. But Robinson also asserts that Killips did a poor job tracking work days,

that Killips told him that his overtime would be cut if he filed a grievance and there

would be trouble for him, and that his pay was cut possibly in retaliation for filing

other grievances against health care. Robinson’s Step I grievance does not mention

Thompson and does not mention an equal protection claim.

      The Step I grievance was denied with the explanation that Robinson was paid

for each day that he worked on the yard crew. (ECF No. 42-2, PageID.295.)

      Defendant Thompson responded to Robinson’s Step I grievance.                (Id.)

Thompson’s resolution of this grievance, which is dated July 5, 2016, is shown below.




                                          11
Case 2:17-cv-00098-GJQ-MV ECF No. 49 filed 05/26/20 PageID.340 Page 12 of 19




(Id., PageID.295.) Thompson noted that he had interviewed both Robinson and

Killips, and concluded that Robinson did not work the days for which he was

requesting pay. (Id.)

         Robinson appealed that decision on July 8, 2016. His Step II appeal is shown

below.




                                          12
Case 2:17-cv-00098-GJQ-MV ECF No. 49 filed 05/26/20 PageID.341 Page 13 of 19




(Id., PageID.292.) Robinson’s appeal again listed an incident date of June 19. He

focused on the disagreement over the number of days he worked, but did mention

that Killips threatened him with a ticket. In addition, he asserted “Thompson also

threatened me with pay loss.”

      URF Warden Woods wrote the Step II response, which is shown below.




                                       13
Case 2:17-cv-00098-GJQ-MV ECF No. 49 filed 05/26/20 PageID.342 Page 14 of 19




(Id., PageID.293.) The Warden’s response at Step II, which is dated July 20, again

focused on the disagreement over the number of days worked. The Warden concluded

that Robinson had actually been over-paid.

      Robinson then filed a Step III appeal on July 26. His appeal is shown below.




                                        14
Case 2:17-cv-00098-GJQ-MV ECF No. 49 filed 05/26/20 PageID.343 Page 15 of 19



(Id., PageID.293.)

      The Step III grievance was denied. (ECF No. 42-2, PageID.291.) The denial is

shown below.




      It is clear from the grievance documents that Robinson complained about an

improper loss of pay during the May 19 to Jun 18, 2016 pay period. And, at Step I,

which is dated June 20, 2016, he alleged a threat by Killips on June 19, 2016.

Furthermore, at Step II, he alleged some threat by Thompson before July 5, 2016.

Robinson says this is enough to show that he exhausted his remedies. (ECF No. 43,

PageID.313.)

      The undersigned respectfully disagrees with the assertion that Robinson has

exhausted his administrative remedies for several reasons. First, it is clear that


                                       15
Case 2:17-cv-00098-GJQ-MV ECF No. 49 filed 05/26/20 PageID.344 Page 16 of 19



Robinson did not raise an equal protection claim or present any facts that could

arguably support an equal protection claim in Grievance URF-16-06-2387-02c.

Robinson did not state in his grievance that Defendants discriminated against him

or that he was treated differently from any other prisoner. These allegations arose

for the first time in Robinson’s complaint. Thus, the undersigned concludes that

Robinson has not exhausted his equal protection claim.

      Second, Robinson’s grievance could not exhaust his remedies with respect to

loss of overtime in July because he did not lose the overtime until after he filed the

grievance. Robinson’s grievance focuses on an incident occurring on June 19, 2016.

(See, supra, Robinson’s Step I grievance, dated June 20, and his Step II appeal, dated

July 5.) Robinson’s complaint, however, asserts that Defendants denied him overtime

work in July based upon the filing of this June grievance. Thus, Robinson’s complaint

identifies an adverse action – denial of overtime in July – that is not mentioned in

the grievance and occurred after the filing of the grievance. Robinson needed to file

a grievance alleging that he was denied overtime in July in retaliation for the

grievance he filed in June 2016. He did not do so. Thus, Robinson’s claim that

Defendants retaliated against him by denying him overtime in July 2016 is not

exhausted.

      The Court must nevertheless consider whether Robinson’s references in his

grievance documents to a threat by Killips on June 19, 2016, and a threat by

Thompson before July 5, 2016, are sufficient to allow a retaliation claim to go forward

based solely on those adverse actions. With respect to the alleged threat by Thompson



                                          16
Case 2:17-cv-00098-GJQ-MV ECF No. 49 filed 05/26/20 PageID.345 Page 17 of 19



before July 5, this is not a close question. Robinson clearly did not comply with the

requirements of PD 03.02.130 when he included a single sentence alleging a threat

by Thompson in a Step II appeal of an earlier grievance he filed against Killips.

      Robinson’s reference in his Step I grievance to a threat by Killips on June 19

is a closer question. A review of Robinson’s Step I grievance shows that the grievance

contained a number of different allegations. He complained (1) that Killips should

have paid him for 26 days of work, but only paid for 24 days, (2) that Killips did not

do a good job tracking work days, and that he might have lost track of Robinson’s

work days, (3) that Killips threatened to take his overtime, and (4) that the lost wages

were the result of two earlier grievances he filed against health care. (ECF No. 42-2,

PageID.294.) The grievance form itself directs the prisoner to use a separate form for

each issue being grieved. Robinson’s inclusion of a brief reference to a threat by

Killips in a Step I grievance that focuses primarily on lost wages does not suffice. His

single grievance is really four grievances rolled into one. MDOC, quite reasonably,

dealt with the primary issue. Although this issue is not as clear cut as the others in

this case, the undersigned concludes that Robinson’s reference in his Step I grievance

to a threat by Killips did not suffice to exhaust his administrative remedies.

      Robinson argues that Ross v. Blake concerns apply to the MDOC grievance

process because the system is incapable of use and no ordinary prison can successfully

navigate the grievance system. Robinson fails to support this conclusory claim with

any factual argument. In fact, the record shows that Robinson has successfully




                                          17
Case 2:17-cv-00098-GJQ-MV ECF No. 49 filed 05/26/20 PageID.346 Page 18 of 19



pursued many grievances through the MDOC Step III process.           (ECF No. 42-2,

PageID.232-255.)

      Robinson also asserts that he should not have to exhaust his administrative

grievance remedies because the MDOC administration thwarts inmates from using

the process through machination, misrepresentation, or intimidation and the process

is designed to trip up all but the most skillful prisoners. Again, Robinson has made

no effort to factually support these arguments and to show that the MDOC grievance

process is unavailable due to complexity or because administrators intimate,

misrepresent, or put up roadblocks to allow successful navigation of the grievance

process. Robinson has demonstrated that the MDOC grievance process is available

and easy to use by inmates.

      Robinson has not shown that his failure to exhaust his grievance remedies was

due to the conduct of prison administrators or Defendants. The factual record shows

that Robinson failed exhaust his administrative grievances by not including facts that

could support an equal protection or discrimination claim in his exhausted grievance

and by failing to file a grievance on his retaliation claims against Defendants after

the alleged conduct occurred.

      VII. Recommendation

      Therefore, the undersigned respectfully recommends that this Court GRANT

Defendants’ motion for summary judgment (ECF No. 41) due to Robinson’s failure to

exhaust his administrative grievance remedies and dismiss this case.




                                         18
Case 2:17-cv-00098-GJQ-MV ECF No. 49 filed 05/26/20 PageID.347 Page 19 of 19




Dated: May 26, 2020                             /s/ Maarten Vermaat
                                                MAARTEN VERMAAT
                                                U. S. MAGISTRATE JUDGE



                               NOTICE TO PARTIES

Any objections to this Report and Recommendation must be filed and served within
fourteen days of service of this notice on you. 28 U.S.C. § 636(b)(1)(C); FED. R. CIV. P.
72(b). All objections and responses to objections are governed by W.D. Mich. LCivR
72.3(b). Failure to file timely objections may constitute a waiver of any further right
of appeal. United States v. Walters, 638 F.2d 947 (6th Cir. 1981); see Thomas v. Arn,
474 U.S. 140 (1985).




                                           19
